R. JASPER SMITH, District Judge.
This is an action under Section 405 (g), Title 42, U.S.C.A., to review a “final decision of the Secretary” of Health, Education arid Welfare, denying the establishment of a period of disability and disability benefits to the plaintiff.
The record demonstrates that plaintiff, who was born on September 30, 1903, became unable to work on May 9, 1958, because of a “ruptured disc”. At that time he was employed by Boeing Aircraft at Wichita, Kansas, as a stock clerk. No useful purpose is gained by a detailed review of the evidence presented to the Secretary. It is sufficient to say that medical evidence demonstrated, as found by the hearing examiner, that plaintiff was unable to engage in substantial gainful activity, but the examiner further found that plaintiff had not sustained his burden of proof to that portion of the definition of disability defined in the Act, Sections 416 (i) (1) and 423(c) (2) of 42 U.S.C.A., which requires that the physical or mental impairment can be expected to result in *954death or to be of long continued and indefinite duration. This for the reason that the hearing examiner found that plaintiff had refused recommended treatment or surgery which in the opinion of examining physicians could have diminished the impairment with reasonable effort and safety to himself.
There can be no question but that there is sufficient evidence in the record to support the hearing examiner’s findings. The decision of the Secretary must be affirmed. Judgment will be entered accordingly.
It is so ordered.